t c memo united_states tax_court gary r clark petitioner v commissioner of internal revenue respondent docket nos 19473-06l 8752-07l filed date gary r clark pro_se laurel m costen for respondent memorandum findings_of_fact and opinion haines judge pursuant to sec_6330 petitioner seeks review of respondent’s determinations to proceed with the collection of petitioner’s unpaid federal_income_tax liabilities for through years at issue the issue is whether 1unless otherwise indicated section references are to the internal_revenue_code as amended respondent abused his discretion in sustaining the proposed collection actions findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the exhibits attached thereto are incorporated herein by this reference petitioner resided in california at the time his petition was filed petitioner did not file federal_income_tax returns for the years at issue on date respondent mailed petitioner separate notices of deficiency for and on date and date respondent mailed petitioner notices of deficiency for and respectively all the notices of deficiency were mailed to petitioner’s correct address petitioner did not petition this court in response to the notices of deficiency the hearing for through on date respondent issued petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy for through on date respondent issued petitioner a final notice notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice_of_federal_tax_lien for through in response to the february and date notices petitioner timely requested an appeals hearing on the hearing request form petitioner was asked to provide the specific reasons he did not agree with the proposed collection actions petitioner responded there are five points i request a hearing on let it be known i do not agree with congress for there are points in the tax reformation act of all the reasons that i have this meeting i fully intend to tape record the meeting therefore i request a face to face meeting details of this will be provided at the meeting on date respondent issued petitioner a notice_of_intent_to_levy for on date respondent issued petitioner a notice_of_federal_tax_lien for in response to these notices petitioner timely requested appeals hearings as his reasons for disagreeing with the proposed collection actions petitioner repeated the same five points he had stated on his previous request the parties later agreed to handle all of the requests for through during a single hearing on date respondent’s appeals officer sent petitioner a letter responding to petitioner’s request for a face-to-face conference scheduling a telephone conference and stating if you are interested in receiving a face-to-face conference you must be prepared to discuss issues relevant to paying your tax_liability these include for example offering other ways to pay the taxes you owe such as an installment_agreement or offer_in_compromise if you wish to have a face-to-face conference please write me within days from the date of this letter and describe the legitimate issues you will discuss on date petitioner sent the appeals officer a letter requesting a correspondence hearing on date the appeals officer sent petitioner a letter asking him to identify any relevant issues that petitioner wanted considered during the hearing on date petitioner sent the appeals officer a letter which questioned whether respondent had recorded an assessment against him pursuant to sec_6203 requested several documents related to the assessment procedure alleged other procedural errors and alleged that the proposed collection actions would cause him hardship on date the appeals officer sent petitioner a letter stating that petitioner could not challenge the underlying liability during the hearing if he had received notices of deficiency for the years at issue the letter instructed petitioner to provide any evidence that he had not received the notices of deficiency and informed him that if he wished to have a collection alternative considered he had to file all delinquent returns by date the letter further advised petitioner that he needed to provide details of the alleged hardship before the issue could be considered the letter also included copies of forms certificate of assessments payments and other specified matters for through petitioner did not respond and on date the appeals_office issued a notice_of_determination sustaining in full the notices of federal_tax_lien and the notices of intent to levy the notice_of_determination verified that all legal and procedural requirements were met balanced the need for efficient collection with the concern that collection be no more intrusive than necessary and addressed the relevant issues petitioner raised the hearing for on date respondent issued petitioner a notice_of_intent_to_levy for petitioner requested an appeals hearing in response as his reasons for disagreeing with the proposed collection action petitioner repeated the same five points although phrased slightly differently that he had stated on his previous requests the case was assigned to a different appeals officer from the officer for petitioner’s previous hearing the appeals officer mailed petitioner a letter on date which stated you will be allowed a face-to-face conference on any nonfrivolous issue however you will need to provide the nonfrivolous issue in writing or by calling me within days from the date of this letter before a face-to-face conference will be scheduled the letter also stated that for the appeals_office to consider collection alternatives petitioner would need to provide financial information and submit all unfiled returns petitioner did not respond on date the appeals officer sent petitioner another letter informing him that if he did not provide the requested information within days a notice_of_determination would be issued on date petitioner and the appeals officer discussed petitioner’s case by telephone the appeals officer advised petitioner that a face-to-face conference would only be scheduled if petitioner identified a specific nonfrivolous issue and that the issues raised in his request for a hearing were not relevant later that day petitioner sent the appeals officer a letter which repeated the same five points listed on his hearing request on date the appeals_office issued a notice_of_determination sustaining in full the notice_of_intent_to_levy the notice_of_determination verified that all legal and procedural requirements were met balanced the need for efficient collection with the concern that collection be no more intrusive than necessary and addressed the relevant issues petitioner raised opinion before the commissioner may levy on any property or property right of a taxpayer the taxpayer must be provided written notice of the right to request a hearing and such notice must be provided no less than days before the levy is made sec_6330 sec_6320 requires that the commissioner furnish the taxpayer with written notice of the filing of a federal_tax_lien within business days after the lien is filed sec_6320 further provides that the taxpayer may request an appeals hearing within days beginning on the day after the 5-day period described above sec_6320 b if the taxpayer requests a hearing under either sec_6320 or sec_6330 an appeals officer of the commissioner must hold the hearing sec_6320 sec_6330 within days of the issuance of the appeals officer’s determination the taxpayer may seek judicial review of the determination sec_6330 sec_6330 prescribes the matters that a person may raise at the hearing sec_6330 provides that a person may raise relevant issues such as spousal defenses the appropriateness of the commissioner’s intended collection action and possible alternative means of collection see 122_tc_1 114_tc_604 114_tc_176 in addition sec_6330 provides that a person may challenge the existence or amount of the underlying tax_liability if the person did not receive a notice_of_deficiency for the relevant period or did not otherwise have an opportunity to dispute the liability whether petitioner was entitled to dispute the underlying liabilities petitioner argues that he was entitled to dispute the underlying liabilities during his hearings respondent counters that petitioner was precluded from disputing the liabilities during his hearings because he received notices of deficiency for the years at issue there is ample evidence in the record that respondent properly mailed the deficiency notices the record contains copies of the notices and u s postal service forms reflecting the timely mailing of the notices to petitioner at his correct address by certified mail a properly completed form_3877 absent evidence to the contrary establishes that the notice was properly mailed to the taxpayer 724_f2d_808 9th cir 94_tc_82 furthermore compliance with certified mail procedures raises a presumption of official regularity in delivery with respect to notices sent by the commissioner see united_states v zolla supra pincite petitioner presented no evidence that he did not receive the deficiency notices despite being given the opportunity to present such evidence at his hearings and before this court therefore petitioner was not entitled to challenge the underlying liabilities at his hearings whether petitioner was entitled to face-to-face conferences petitioner argues that the appeals officers improperly denied him face-to-face conferences although a sec_6330 hearing may consist of a face-to-face conference a proper hearing may also occur by telephone or by correspondence under certain circumstances see 115_tc_329 sec_301_6330-1 q a-d6 proced admin regs petitioner was offered telephone hearings or correspondence hearings with respect to the through liabilities petitioner chose to proceed only by correspondence with respect to petitioner had a telephone conference and submitted correspondence petitioner was offered a face-to-face conference if he would first identify a relevant issue he intended to discuss despite being given a reasonable opportunity by the appeals officers to present any relevant issue he wanted considered petitioner presented no such issue under these circumstances respondent was not required to offer petitioner face-to-face conferences see 117_tc_183 2petitioner’s argument that under 596_f2d_358 9th cir revg 67_tc_672 respondent has the burden of proving unreported income in this court_proceeding is without merit where the taxpayer is precluded from challenging the underlying liability by sec_6330 weimerskirch is inapplicable whether the appeals officers complied with the sec_6330 verification requirement petitioner argues that rather than obtaining verification from the internal_revenue_service office collecting the tax that the requirements of any applicable law or administrative procedure were met as required by sec_301_6330-1 proced admin regs the appeals officers themselves made the verification the record indicates that to comply with sec_6330 the appeals officers relied on forms which are a valid verification that the requirements of any applicable law or administrative procedures have been met see 118_tc_365 affd 329_f3d_1224 11th cir it was not an abuse_of_discretion for the appeals officers to rely on forms to verify that legal and procedural requirements were met as required by sec_6330 and sec_301_6330-1 proced admin regs see 119_tc_252 118_tc_162 conclusion petitioner has given no bona_fide basis for his claim that the collection actions are inappropriate therefore respondent 3petitioner was provided copies of the forms for the years at issue and he has not identified any irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information contained in the forms did not abuse his discretion by determining to proceed with the collection of petitioner’s unpaid federal_income_tax liabilities at issue in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing decisions will be entered for respondent
